DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-9, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/12/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both “groove” and “passage opening”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because one of the reference numbers 56 is pointing at an incorrect location in fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the supporting face" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the upper side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 4, change “facing away a printed circuit board” to --facing away from the printed circuit board--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittig et al. (US 8,632,346).
In regard to claim 1, Wittig et al. discloses a direct plug-in connector for making electrical contact with printed circuit boards, comprising a housing 22 and at least one contact 5, which is connected to the housing 22, for insertion into a first passage opening 54 of a printed circuit board 28, which first passage opening 54 is electrically conductive on the inner wall 53, having at least one latching device 24 for securing the housing 22 on the printed circuit board 28, wherein the latching device has at least one elastically resilient latching arm 24 which is integrally connected to the housing 22 and has a latching projection 26 in the region of its free end, wherein the latching arm 24 and the housing 22 are separated by means of an intermediate space (see illustrated drawing below) and wherein the housing 22 has at least one further positioning projection (see illustrated drawing below) which is rigidly and integrally connected to the housing 22 and protrudes beyond the supporting face (see illustrated drawing below) of the housing 22.


[AltContent: textbox (2nd housing part)][AltContent: connector][AltContent: textbox (1st housing part)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (positioning projection)][AltContent: connector][AltContent: textbox (intermediate space)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (supporting face)][AltContent: connector]
    PNG
    media_image1.png
    379
    503
    media_image1.png
    Greyscale



Claim(s) 1, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miazga (US 5,117,330).
In regard to claim 1, Miazga discloses a direct plug-in connector for making electrical contact with printed circuit boards, comprising a housing 20, 34 and at least one contact 36, which is connected to the housing 20, 34, for insertion into a first passage opening 38 of a printed circuit board 28, which first passage opening 38 is electrically conductive on the inner wall, having at least one latching device 42 for securing the housing 20, 34 on the printed circuit board 28, wherein the latching device 42 has at least one elastically resilient latching arm 72 which is integrally connected to the housing and has a latching projection 74 in the region of its 

In regard to claim 10, Miazga discloses the housing is of two-part design, wherein a first housing part 20 is provided with the at least one latching arm 72 and a second housing part 34 is provided with the contact 36.

In regard to claim 11, Miazga discloses the first housing part 20 is designed in general in a u shape with two limbs 54 and a base 46 connecting the two limbs 54 and the second housing part 34 is accommodated between the limbs 54 of the first housing part 20.
Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 12, the prior art fails to provide, teach or suggest the contact has at least one insulation-displacement contact for connection to at least one cable strand, wherein the first housing part bears against the insulation-displacement contact in the state in which the first housing part and the second housing part are connected. In regard to claim 13, the prior art fails to provide, teach or suggest the base of the first housing part is arranged on top of an upper side of the second housing part in an assembled state of the direct plug-in connector, the upper side of the first housing part facing away.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
5/12/2021
/THO D TA/Primary Examiner, Art Unit 2831